Case 2:20-cv-11064-FMO-MRW Document 26-11 Filed 01/22/21 Page 1 of 4 Page ID #:219




                     EXHIBIT D




                                      Ex. D

                                       23
    Case
1/13/2021   2:20-cv-11064-FMO-MRW
                               WomanDocument      26-11
                                    sues former Dodger        Filed
                                                       outfielder Yasiel01/22/21        Page
                                                                         Puig for alleged sexual 2 of 4 Page ID #:220
                                                                                                 assault



                                                                                                                    Watch Live




Woman sues former Dodger outfielder Yasiel Puig for
alleged sexual assault
Published October 30, 2020 | Sports | City News Service



   LOS ANGELES - A woman has sued former Los Angeles Dodger out elder
   Yasiel Puig, alleging he sexually assaulted her at Staples Center in 2018.


   The woman is identi ed only as Jane Roe in the Los Angeles Superior Court
   lawsuit led Thursday, also alleging assault and battery, intentional In iction of
   emotional distress, negligence and false imprisonment. She seeks unspeci ed
   compensatory and punitive damages.


   Sponsored Stories                                                                                           Ad Content by Taboola |




   10 Credit Cards That Can't Be Beat In
   2021
   Sponsored | NerdWallet


      Finally - New Clear, Comfy, Sociable
      Mask, With Anti-Fog Arrives In Unite…
      Sponsored | Crystal Shield


   New Senior Apartments in
   Washington Are Turning Heads
   Sponsored | Senior Living | Search Ads


      These Twins Were Named "Most
      Beautiful In The World," Wait Until
      Sponsored | Give It Love


   Chrissy Metz, 39, Shows O Massive
   Weight Loss In Fierce New Photo
   Sponsored | Swift Verdict


   A representative for Puig, who is now a free agent, could not be immediately
   reached.
                                                                     Ex. D
https://www.fox35orlando.com/news/woman-sues-former-dodger-outfielder-yasiel-puig-for-alleged-sexual-assault                             1/3
                                                                      24
    Case
1/13/2021   2:20-cv-11064-FMO-MRW
                               WomanDocument      26-11
                                    sues former Dodger        Filed
                                                       outfielder Yasiel01/22/21        Page
                                                                         Puig for alleged sexual 3 of 4 Page ID #:221
                                                                                                 assault

   The alleged attack happened during a Laker game at Staples Center on Oct.
   31, 2018. The plainti did not know Puig and met him brie y while watching
   the basketball contest in the VIP lounge, according to the suit.


   Roe alleges Puig grabbed her and forced her into a bathroom in
   the Chairman's Room lounge. Puig tried to pull o her clothes, touched
   her inappropriately and pinned her with one arm while he committed a lewd
   act, the suit alleges.


   "The defendant is a professional athlete who used his celebrity status to
   intimidate and sexually assault a stranger,'' plainti 's attorney Taylor Ray eld
   said. "His brazen attack has caused emotional and psychological injuries to our
   client which have severely impacted her life.''


   Roe said she is coming forward and ling the lawsuit because she believes she
   is not Puig's only such victim, and suspects more women have su ered from
   similar assaults.


   "I was in complete shock because it all happened so fast,'' said Roe.


   "It was terrifying and humiliating and I don't want anyone else to have
   to su er the same kind of trauma that I'm experiencing.''


   The 29-year-old Puig signed a seven-year, $42 million contract to play for the
   Dodgers in 2013. Most recently, the out elder played for the Cincinnati Reds
   and Cleveland Indians.


   Get your top stories delivered daily! Sign up for FOX 11’s Fast 5 newsletter.
   And, get breaking news alerts in the FOX 11 News app. Download for iOS or
   Android.



                                                                                                               Ad Content by Taboola |
                                                                     Ex. D
https://www.fox35orlando.com/news/woman-sues-former-dodger-outfielder-yasiel-puig-for-alleged-sexual-assault                             2/3
                                                                      25
    Case
1/13/2021   2:20-cv-11064-FMO-MRW
                               WomanDocument      26-11
                                    sues former Dodger        Filed
                                                       outfielder Yasiel01/22/21        Page
                                                                         Puig for alleged sexual 4 of 4 Page ID #:222
                                                                                                 assault



   The Best Credit Cards To Wipe Out Debt


   Sponsored | NerdWallet




      The Most Relaxing Farm Game of 2020. No Install


      Sponsored | Taonga: The Island Farm




                                                              f      t             y


                 This material may not be published, broadcast, rewritten, or redistributed. ©2021 FOX Television Stations




                                                                     Ex. D
https://www.fox35orlando.com/news/woman-sues-former-dodger-outfielder-yasiel-puig-for-alleged-sexual-assault                 3/3
                                                                         26
